_____________

                                No. 96-1078ND
                                _____________

Patricia Elliott,                     *
                                      *
                   Appellant,         *
                                      *    Appeal from the United States
     v.                               *    District Court for the District
                                      *    of North Dakota.
Shirley S. Chater, Commissioner       *
of Social Security                    *              [UNPUBLISHED]
Administration, *
                                      *
                   Appellee.          *
                                _____________

                        Submitted:   November 22, 1996

                          Filed: November 27, 1996
                                _____________

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
                              _____________


PER CURIAM.


     Patricia Elliott appeals the district court's grant of summary
judgment affirming the Commissioner's decision to deny Elliott a waiver of
an overpayment of supplemental security income benefits.      After careful
review of the parties' briefs and the administrative record, we affirm for
the reasons stated in the magistrate judge's recommendation adopted by the
district court.     See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.